DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant amendments filed 11/23/2021 have been entered. Applicant amendments to claim 6 overcome each and every 112(b) rejection set forth in the Office Action mailed 08/23/2021. The 112(b) rejection is withdrawn. 

Status of Claims
	Claims	1-9 are pending in the application, with claims 1-8 being examined and claim 9 being withdrawn pursuant to the election filed 07/09/2021. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US-2016/0370368-A1) in further view of Totokawa (US-2003/0180446-A1).
Regarding claim 1, Kato teaches a pad (referred to as reagent retaining part 3) used for an immunochromatographic device for extracting a substance to be detected contained in a detection target in an analyte with nitrous acid ([0099] and Figure 1). 
It is understood from Figure 1 that reagent retaining part 3 is a pad, the sample will be applied to sample dropping part 2 before migrating to reagent retaining part 3, where the mixture then moves to labeling substance retaining part 4 ([0157]-[0159]). As recited by paragraph [0099], “The acid used for the extraction solution system retained in the organic acid-containing antigen extracting part (reagent retaining part (3)) of the present invention may be an organic acid… provided that it reacts with the nitrite compound and generates a nitrous acid, and does not cause denaturation or deposition of proteins or the like present in the test device system.” Therefore it is understood that other organic acids may be used aside from those listed in paragraph [0099], so long as they react with a nitrite compound and generates a nitrous acid. 
Kato does not teach an acid anhydride having vapor pressure at 25°C of 5x10-2 Pa or less and solubility in water at 25°C of 0.1 mg/L or more.
In the same problem solving area of sensing films that react to a particular component, Totokawa teaches a gas sensor. 
Specifically, Totokawa teaches a scavenger 120 that has a reactivity with a group containing a nitrogen atom in a dispersant 110 ([0068]). It is understood that there is a paste body that is created by mixing nano-meter order particles, a dispersant, and scavenger in a solvent ([0029]). As recited by paragraph [0075], “The organic acid anhydride, a derivative thereof or the organic acid for use as the scavenger is not particularly limited as long as it exhibits the above-described reactivity.” It is further stated by paragraph [0077] that an example of an organic acid anhydride is pyromellitic anhydride. It is understood that the vapor pressure and solubility of a compound are temperature dependent. Therefore, if a specific acid anhydride from claim 3 is found then it would have the same properties as claimed at the given temperature. 
While Totokawa does not address the vapor pressure or solubility of pyromellitic anhydride, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, a prima facie case for obviousness has been established. Absent persuasive evidence that the pyromellitic anhydride is different, the prior art is considered to have the same properties with respect to vapor pressure and solubility as that is claimed. MPEP § 2112.01 (I-IV).
Examiner further finds that the prior art contained a device/method/product (i.e., immunochromatography kit) which differed from the claimed device by the substitution of component(s) (i.e., organic acid) with other component(s) (i.e., acid anhydride), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., organic acid and organic acid anhydride), and the results of the substitution (i.e., reacting with a compound that contains a nitrogen atom) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the organic acid of reference Kato with the organic acid anhydride, specifically pyromellitic anhydride, of reference Totokawa, since the result would have been predictable.
Regarding claim 2, it is understood that the combination above will yield a reagent retaining part 3 that will have pyromellitic anhydride retained on it. It is understood that the vapor pressure of a compound is dictated by temperature, and as pyromellitic anhydride is listed as one of the possible groups that may be used in claim 3, it is understood that the pyromellitic anhydride will have a vapor pressure at 25°C of 2x10-2 Pa or less.
While Totokawa does not address the vapor pressure or solubility of pyromellitic anhydride, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, a prima facie case for obviousness has been established. Absent persuasive evidence that the pyromellitic anhydride is different, the prior art is considered to have the same properties with respect to vapor pressure and solubility as that is claimed. MPEP § 2112.01 (I-IV). 
Regarding claim 3, it is understood that the combination above will yield a reagent retaining part 3 that will have pyromellitic anhydride retained on it.
Regarding claim 4, it is understood that the combination above will yield a reagent retaining part 3 that will have pyromellitic anhydride retained on it. Kato further teaches where the proportions of the acid and nitrite are 0.1 to 4:10 to 100 in terms of a molar ratio ([0101]). Kato further provides a specific example that the amount citric acid may be between 0.1 to 4 µmol per test and the nitrite used to be between 10 to 100 µmol per test ([0101]). It is understood that this molar ratio would apply to the other organic acids listed, and therefore the pyromellitic anhydride as taught by Totokawa that has replaced the organic acid will have the same molar ratio as taught by Kato. 
It would have been obvious to one of ordinary skill in the art at the time of invention was filed, to determine, through routine experimentation, the optimum content of the acid anhydride in the pad to a range of 0.4 to 8.4 µmol per one pad which would allow for the reaction of the organic acid and nitrite compound (MPEP § 2144.05 (II)).   
Regarding claim 5, it is understood that the combination above will yield a reagent retaining part 3 that will have pyromellitic anhydride retained on it. It is stated by paragraph [0055] of Kato that the invention uses nitrous acid that is generated upon contacting and mixing premeasured amounts of nitrite compound and organic acid to extract group-specific polysaccharides present on bacteria surfaces. 
Regarding claim 6, the combination above teaches the immunochromatographic device for detecting a substance to be detected contained in a detection target in an analyte according to claim 5, where Kato further teaches:
a sample droplet receiving member (referred to as reagent dropping part 2) ([0134] and Figure 1); 
	As stated by paragraph [0134], the sample dropping part may also be referred to as a sample pad or reagent retaining part. 
a labeling substance retaining member (referred to as labeling substance retaining part 4) having a labeling substance containing part ([0134] and Figure 1);
	As stated by paragraph [0146], the labeling substance retaining part 4 retains a labeling reagent as a conjugate of a reagent component with a labeling component.  
a chromatography medium member (referred to as chromatography medium 1) having a detection part ([0134] and Figure 1);
As stated by paragraph [0134], the chromatography medium 1 has a detection part or determining part.  
an absorption member (referred to as absorption part 5) ([0134] and Figure 1);
a nitrous acid compound; and 
	As stated by paragraph [0143], the sample dropping part 2 (sample droplet receiving member) may contain a nitrite that generates a nitrous acid upon reacting with the organic acid that is contained in the reagent retaining part 3. 
the acid anhydride, 
It is further understood that the reagent retaining part 3 will now have the pyromellitic anhydride retained on it as taught by Totokawa, see claim 1 supra. 
wherein the sample droplet receiving member (2), the labeling substance retaining member (4), the chromatography medium member (1) and the absorption member (5) are arranged in a manner that a sample develops in the members in this order, 
	As seen in Figure 1, it is understood that the sample will travel from sample dropping part 2 to reagent retaining part 3 to labeling substance retaining part 4 to chromatography medium 1 and finally absorption part 5 ([0157]-[0161]). 
the immunochromatographic device has a part containing the nitrous acid compound and a part containing the acid anhydride at upstream positions from the detection part, and 
	It is understood that the detection part is on the chromatography medium 1 ([0134]). Further, as stated by paragraph [0066], a nitrite compound is contained on the reagent dropping part 2. It is understood that reagent retaining part 3 will have the pyromellitic anhydride. As seen in Figure 2, components 2 and 3 are upstream of 1. 
the part containing the acid anhydride is composed of the pad used for the immunochromatographic device for extracting the substance to be detected contained in the detection target in the analyte with nitrous acid.
	As seen in Figure 1, it is understood that the reagent retaining part 3 is a pad, and it is further understood that with the combination of Totokawa there will be pyromellitic anhydride retained on the reagent retaining part 3 instead of the organic acid. 
Regarding claim 7, Kato further teaches wherein the nitrous acid compound is a nitrite. As stated by paragraph [0071], the nitrite compound may include an inorganic nitrite or an organic nitrite as long as it generates a nitrous acid through the reaction with the acid and does not cause adverse effects on a test in the test device system. 
Regarding claim 8, the combination above further teaches an immunochromatographic kit, comprising:
the immunochromatographic device according to claim 5; and
Kato further teaches an analyte dilution solution (referred to as analyte dilution solution 6) for diluting and developing the analyte ([0134]). As stated by paragraph [0157], an analyte dilution solution is prepared by diluting a sample with analyte dilution solution, which is then dropped onto sample dropping part 2. 

Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive. 
Applicant is arguing unexpected results as evidenced by Table 1, paragraph [0123], and Figure 4 of the instant specification and instant drawings. Evidence of a greater than expected result may be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately, however a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected, where the applicant must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of significant, practical advantage, see MPEP 716.02(a). The evidence provided by the applicant in Table 1 and Figure 4 show better results, but not that they are unexpectedly better results. Similarly, [0123] of the instant specification only states that Examples 1, 2, 5, and 6 with the acid anhydride had good results, but not that they were unexpectedly better results. 
Applicant appears to be arguing that the prior art does not teach unexpected results of using an acid anhydride with the specific vapor pressure and solubility to improve storage stability and improved detection sensitivity in comparison to alternatives, see page 8 which recites “… (b) the prior art does not teach or suggest the ‘unexpected results’ of acid anhydrides having recited vapor pressure and specific solubility on improved storage stability and improved detection sensitivity.” However, the prior art does not have to explicitly teach the limitations of the claims for the same purpose as the claimed invention. The combination of Kato and Totokawa teach the limitations of the claims, and it is not required that either reference teaches the unexpected results of improved storage and detection sensitivity as if the limitations of the claims are met then the unexpected results will also be taught.  
Applicant also argues that there was no provided “teaching, suggestion, or motivation” for combining Kato with Totokawa, Examiner respectfully disagrees. The examiner combined the two references by substituting the organic acid of Kato with the acid anhydride of Totokawa, as both substances react with a compound containing a nitrogen atom, it is concluded by the Examiner that one with ordinary skill in the art would have found the substitution of the two components to be obvious as the result would be predictable. 
Applicant also argues that Totokawa does not teach the vapor pressure and solubility required by claim 1, where [0078] of Totokawa is referenced to teach methyltetrahydrophthalic anhydride, methylhexahydrophthlic anhydride, and alkenylsuccinic anhydride as preferred anhydrides. Examiner does agree that [0078] states that the anhydrides are preferred, however in [0077] it does list pyromellitic anhydride and does not teach away from using pyromellitic anhydride, just that those listed in [0078] are preferred. As Totokawa teaches pyromellitic anhydride, it is understood that it will have the vapor pressure and solubility listed in claim 1. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796